DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The current Office action is in response to Applicant’s amendment filed on May 25, 2022. 
Claims 1, and 4-5 have been amended. 
Claim 21 is new. 
Claims 3 and 6 have been canceled. 
Claims 1-2, 4-5, and 7-21 are currently pending. 
Response to Arguments
Applicant’s arguments, see Pg. 8, filed May 25, 2022, with respect to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. Applicant has corrected the minor informality in the specification. 
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Regarding claim 1, Applicant argues “Ozaki fails to describe or suggest at least a substrate pivotably connected to at least one of the bracket and the rigid frame via a hinge disposed proximate the bracket as required by amended independent claim 1”. Applicant argues that Ozaki shows the photographing facing portion 52 is attached to the chest wall portion 54 in Fig. 3 which is opposite of the claimed hinge location proximate the bracket. However, Ozaki discloses that seat portion 53A of plate 50 is bendable and is attached close to wall 58 using a magnet in [0039] and in Fig. 6 but fails to disclose a hinge close to the bracket. 
Applicant argues “By positioning the hinge location at the bracket, the pivoting movement of the substrate and the foam material pushes breast tissue away from the chest wall due to the rotational direction of the substrate and foam material”. However, as currently written, the hinge is not located only at the bracket because the claim recites “a substrate pivotably connected to at least one of the bracket and rigid frame via hinge disposed proximate the bracket”. The substrate can be connected to the rigid frame and the hinge only has to be near the bracket. Further, the hinge is not positively recited. As currently written, the claim fails to particularly point out whether the hinge is part of the claimed invention. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 4,  the claim recites “wherein the hinge further comprises a strut system” which is not adequately described by the specification. The specification discloses that the strut system includes a hinged portion in [0030] and is part of the compression paddle in [0005].  The specification fails to describe the substrate hinge having a strut system. Therefore, the claim contains subject matter which was not described by the specification in such a way as to reasonably convey to one of ordinary skilled in the art that the inventor had possession of the claimed invention at the time of filing. 
Regarding claim 21, the claim recites “a main foam secured to the rigid frame” which is not adequately described by the specification. The specification discloses that the main foam is connected to the main rigid substrate in [0034]. The specification fails to disclose the main foam being connected to the rigid frame. Therefore, the claim contains subject matter which was not described by the specification in such a way as to reasonably convey to one of ordinary skilled in the art that the inventor had possession of the claimed invention at the time of filing. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, and 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a substrate pivotably connected to at least one of the bracket and the rigid frame via a hinge disposed proximate the bracket” renders the claim indefinite. As currently written, the hinge is recited passively and is located close to the bracket. The claim fails to recite the system further comprising a hinge. The claim fails to particularly point out whether or not the hinge is part of the claimed invention. The Examiner has interpreted the hinge being located on the bracket and frame. Claims 2, 4-5, and 7-13 are rejected by virtue of their dependency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki (JP 2011206436; notated as Translated Ozaki) in view of Higgins (US 2003/0007597), Son (US 9,883,846) and Stango (US 2017/0340303).
Regarding claim 1, as best understood:
Ozaki discloses a breast compression paddle comprising: 
a bracket (translated Ozaki; [0033], middle support portion and holding member); 
a rigid frame (Translated Ozaki; [0036], compression paddle has multiple portions) secured to the bracket, wherein the rigid frame comprises: 
two side walls (Fig. 3, two side wall portions 56), each comprising a side wall upper edge (Fig. 3, two side wall portions 56 having an edge), wherein each of the two side walls extends from the bracket (Fig. 3, two side wall portions 56); and 
a leading wall (Fig. 3, front wall 54) comprising a leading wall upper edge (Fig. 3, front wall 54 having an edge), wherein the leading wall is disposed distal from the bracket (Fig. 3, front wall 54 away from 34), wherein the leading wall spans the two side walls (Fig. 3, front wall 54 in between two side wall portions 56);
 a substrate (Fig. 3, 53a) pivotably connected to at least one of the bracket and the rigid frame (Fig. 3 and 6, substrate 53a is attached to frame consisting of walls 54, 56, and 58) via a hinge (Fig. 7, 59A), the substrate movable between a first position and a second position (Fig. 3, substrate 53a is flexible which allows it to have two positions), 
wherein when in the first position, at least a portion of the substrate is disposed above the upper edges of the two side walls and the upper edge of the leading wall (Fig. 3, substrate 53a is above the upper parts of the side walls and the front wall when bent), and 
wherein when in the second position, the substrate is disposed below the upper edges of the two side walls and the upper edge of the leading wall (Fig. 6, substrate 53a is below the upper parts of the side walls and the front wall when laid flat),
	a material (Translated Ozaki; [0038]-[0039], material 53b attached to 53a) secured to the substrate (Fig. 3, 53b attached to 53a), and 
wherein when in the first position, at least a portion of the material is disposed above the upper edges of the two side walls and the upper edge of the leading wall (Fig. 3,  53b is above the upper parts of the side walls and the front wall when bent); and 
wherein when in the second position, an entire volume of the material is disposed below the upper edges of the two side walls and the upper edge of the leading wall (Fig. 6, 53b is below the upper parts of the side walls and the front wall when laid flat).
However, Ozaki fails to disclose a bracket for removably securing the breast compression paddle to an imaging system; a substrate pivotably connected to at least one of the bracket and the rigid frame via a hinge disposed proximate the bracket; a foam secured to the substrate.
Stango teaches a bracket for removably securing the breast compression paddle to an imaging system ([0009], bracket that is removably connected to an imaging system).
Son teaches a substrate (Fig. 4A, 150) pivotably connected to at least one of the bracket (Fig. 4A, 152) and the rigid frame via a hinge (Fig. 4A, 151) disposed proximate the bracket (Fig. 4A, 152).
Higgins teaches a foam secured to the substrate ([0039] and [0043], foam padding layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the bracket of Ozaki with the removable bracket taught by Stango in order to decrease patient discomfort by allowing for the compression paddle to move in different directions (Stango; [0005]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to substitute the connection of the substrate of Ozaki with the hinge taught by Son in order to reduce the pain felt by the patient by improving patient comfort (Son; Col. 3, line 61-Col. 4, line 8). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the material attached to substrate of Ozaki with the foam taught by Higgins in order to increase compression by decreasing patient discomfort (Higgins; [0011] and [0047]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 2, as best understood:
	The combination of Ozaki, Stango, Son, and Higgins discloses the breast compression paddle of claim 1, wherein the substrate is rigid (Ozaki; Fig. 10, 62 is rigid and not flexible).
	
	Regarding claim 4, as best understood:
	The combination of Ozaki, Stango, Son, and Higgins discloses the breast compression paddle of claim 1, wherein the hinge (Ozaki; Fig. 7, 59A) further comprises a strut system (Ozaki; Fig. 3, 57), wherein the strut system movably secures the substrate to the bracket (Translated Ozaki; [0039], magnet attachment).
	Regarding claim 5, as best understood:
	The combination of Ozaki, Stango, Son, and Higgins discloses the breast compression paddle of claim 3, wherein the hinge (Ozaki; Fig. 7, 59A) comprises at least one of a live hinge (Ozaki; Fig. 4, bendable material) and a pivoting hinge (Son; Fig. 4A, 151)
	It would have been obvious to one of an ordinary skill in the art before the effective filing date to substitute the connection of the substrate of Ozaki with the hinge taught by Son in order to reduce the pain felt by the patient by improving patient comfort (Son; Col. 3, line 61-Col. 4, line 8). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
	Regarding claim 7, as best understood:
	The combination of Ozaki, Stango, Son, and Higgins discloses the breast compression paddle of claim 1, wherein the frame is pivotably connected to the bracket (Stango; [0009], bracket pivotably attached to the paddle).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the bracket of Ozaki with the pivotable bracket taught by Stango in order to decrease patient discomfort by allowing for the compression paddle to move in different directions (Stango; [0005]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
	Regarding claim 8, as best understood:
	The combination of Ozaki, Stango, Son, and Higgins discloses the breast compression paddle of claim 1, wherein the bracket comprises an element (Ozaki; Fig. 3, 34) configured to be slidably connected to a compression arm of an imaging system (Translated Ozaki; [0059]-[0063], arm slides compression plate down).
	Regarding claim 9, as best understood:
	The combination of Ozaki, Stango, Son, and Higgins discloses the breast compression paddle of claim 1, wherein at least a portion of the leading wall is curved (Stango; Fig. 10a, 612, concave).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the wall of Ozaki with the curved wall taught by Stango in order to decrease patient discomfort by distributing compressive forces equally (Stango; [0040]-[0041]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
	Regarding claim 10, as best understood:
	The combination of Ozaki, Stango, and Higgins discloses the breast compression paddle of claim 1, wherein the substrate is flexible (Ozaki; Fig. 3, substrate 53a is flexible which allows it to have two positions).
	Regarding claim 11:
	The combination of Ozaki, Stango, Son, and Higgins discloses the breast compression paddle of claim 1, wherein the leading wall comprises a vertical portion (Ozaki; Fig. 3, front wall is vertical) and a substantially horizontal portion (Stango; Fig. 10b, 604).
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the wall of Ozaki with the wall taught by Stango in order to decrease patient discomfort by distributing compressive forces equally (Stango; [0040]-[0041]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 12, as best understood:
The combination of Ozaki, Stango, Son, and Higgins discloses the breast compression paddle of claim 11, wherein the foam is further secured to the substantially horizontal portion (Higgins; [0039] and [0043], foam padding layer).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the material attached to substrate of Ozaki with the foam taught by Higgins in order to increase compression by decreasing patient discomfort (Higgins; [0011] and [0047]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 13, as best understood:
The combination of Ozaki, Stango, Son, and Higgins discloses the breast compression paddle of claim 1, wherein the foam (Higgins; [0039] and [0043], foam padding layer) movably connects the substrate to the frame (Ozaki; Fig. 3, substrate 53a connected to paddle frame that has walls).
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the material attached to substrate of Ozaki with the foam taught by Higgins in order to increase compression by decreasing patient discomfort (Higgins; [0011] and [0047]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Allowable Subject Matter
Claims 14-20 are allowable.
Claim 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior arts are Ozaki (JP 2011206436; notated as Translated Ozaki), Stango (US 2017/0340303) and Higgins (US 2003/0007597).
Regarding claim 14:
Ozaki discloses a method of compressing a breast for an imaging procedure, the method comprising: 
providing a compression paddle (Translated Ozaki; [0036], compression paddle) having a main rigid substrate (Fig. 3, 53a);
positioning the breast on a support platform (Fig. 4, N placed on platform 22); 
contacting a portion of the breast with the material (Fig. 5-Fig. 6, breast N compressed).
Higgins teaches a main foam (Fig. 8, 220) secured to the main rigid substrate (Fig. 8, 34), and a subsidiary foam movably secured relative to the main foam (Fig. 8, 222); 
moving the subsidiary foam (Fig. 8, 222) into a non-contacting position (Fig. 8, 222, on the side of the paddle which won’t contact the patient; [0047], Primary contact portion is the bottom); 
contacting a portion of the breast with the main foam ([0047], primacy contact is the bottom portion), while the subsidiary foam remains in the non-contacting position ([0047], primacy contact is the bottom portion); 
However, Ozaki and Higgins fail to disclose moving the subsidiary foam relative to the main foam and into a contacting position; compressing the breast with both the main foam and the subsidiary foam.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 15-20 are allowable by virtue of their dependency. 
Regarding claim 21:
Ozaki discloses a breast compression paddle comprising: 
a bracket (translated Ozaki; [0033], middle support portion and holding member); 
a rigid frame (Translated Ozaki; [0036], compression paddle has multiple portions) secured to the bracket, wherein the rigid frame comprises: 
two side walls (Fig. 3, two side wall portions 56), each comprising a side wall upper edge (Fig. 3, two side wall portions 56 having an edge), wherein each of the two side walls extends from the bracket (Fig. 3, two side wall portions 56); and 
a leading wall (Fig. 3, front wall 54) comprising a leading wall upper edge (Fig. 3, front wall 54 having an edge), wherein the leading wall is disposed distal from the bracket (Fig. 3, front wall 54 away from 34), wherein the leading wall spans the two side walls (Fig. 3, front wall 54 in between two side wall portions 56);
 a substrate (Fig. 3, 53a) movably secured to at least one of the bracket and the rigid frame (Fig. 3 and 6, substrate 53a is attached to frame consisting of walls 54, 56, and 58) the substrate movable between a first position and a second position (Fig. 3, substrate 53a is flexible which allows it to have two positions), 
wherein when in the first position, at least a portion of the substrate is disposed above the upper edges of the two side walls and the upper edge of the leading wall (Fig. 3, substrate 53a is above the upper parts of the side walls and the front wall when bent), and 
wherein when in the second position, the substrate is disposed below the upper edges of the two side walls and the upper edge of the leading wall (Fig. 6, substrate 53a is below the upper parts of the side walls and the front wall when laid flat),
	a material (Translated Ozaki; [0038]-[0039], material 53b attached to 53a) secured to the substrate (Fig. 3, 53b attached to 53a), and 
wherein when in the first position, at least a portion of the material is disposed above the upper edges of the two side walls and the upper edge of the leading wall (Fig. 3,  53b is above the upper parts of the side walls and the front wall when bent); and 
wherein when in the second position, an entire volume of the material is disposed below the upper edges of the two side walls and the upper edge of the leading wall (Fig. 6, 53b is below the upper parts of the side walls and the front wall when laid flat).
Stango teaches a bracket for removably securing the breast compression paddle to an imaging system ([0009], bracket that is removably connected to an imaging system).
Higgins teaches a main foam (Fig. 8, 220) connected to the rigid frame (Fig. 8, 34); and
a subsidiary foam (Fig. 8, 222) movably secured to the substrate (Fig. 8, 34).
However, Ozaki, Stango and Higgins fail to teach a subsidiary foam moveable relative to the main foam; and at least a portion of both the main foam and the subsidiary foam are configured to contact a patient's breast.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten to overcome the 112(a) rejection above. 
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2884       

/DANI FOX/Primary Examiner, Art Unit 2884